 

Case 1:21-cv-00240-GBD Documents Filed 03/16/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREEM NISBETT, Jndividually and on behalf of:
all other persons similarly situated,

 

 

 

Plaintiffs,

ORDER
21 Civ. 240 (GBD)

-against-

INTERNATIONAL VAPOR GROUP, LLC d/b/a
DIRECTVAPOR,

Defendant.
GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: March 16, 2021
New York, New York

SO. ORDERED.

bere 3}. Va iis

EEPROS. DANIELS
ited States District Judge

 

 
